                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Kevin A. Avery and Denise M. Avery,           )
a/k/a Denise W. Murdock, as                   )
assignees of the Estate of Andrzej            )
Furmanski, Deceased,                          )     ORDER
                                              )
               Plaintiffs,                    )
                                              )
       vs.                                    )
                                              )
Lahr Agency, LLC, n/k/a REL                   )     Case No. 1:17-cv-265
Agency, LLC,                                  )
                                              )
               Defendant.                     )


       On September 30, 2019, the parties filed a Stipulation for Dismissal. The court ADOPTS

the parties' stipulation (Doc. No. 90) and DISMISSES the above-entitled action with prejudice and

without costs to either party.

       IT IS SO ORDERED.

       Dated this 1st day of October, 2019.

                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr., Magistrate Judge
                                                    United States District Court
